YAWN, Judge,
concurring in part and dissenting in part:
I concur in setting aside the sentence in this case but would go further and also set aside the findings. ■ I fear the majority makes the same error as did the military judge in United States v. Rosser, 6 M.J. 267 (C.M.A.1979), by primarily addressing whether the appellant suffered any specific prejudice from the conduct of Major General Anderson and others “without considering the total effect of such conduct on the appearance of fairness and freedom from command influence mandated by Congress and by [Court of Military Appeals’] decisions for court-martial proceedings.” Id. at 272. My study of the evidence leads me to conclude that there was a conscious and unprecedented assault by General Anderson and members of his command upon the integrity of the military justice system in the 3d Armored Division during his tenure as commander.
I
The General testified that his duties included teaching and training his officers. Accordingly, he delivered a series of instructive lectures to the officers and senior noncommissioned officers of his command on, inter alia, their military justice duties and how they must perform some of them.1 These lectures were given at meetings held at different levels of command and at various locations throughout his division, and the audience varied. Sometimes only commanders were in attendance, and at other times only senior noncommissioned officers. At still other times there was a mix between officers and noncommissioned officers. The exact number of these meetings is uncertain, but they lasted at least through December 1982 and numbered something more than ten. General Anderson very forcefully stated, at times angrily, that he considered extenuation and mitigation testimony inconsistent with his subordinate commanders’ recommendations that the accused be tried by a court-martial empowered to adjudge a punitive discharge. The General testified that he did not intend to discourage favorable testimony on behalf of accused; rather, he meant that an accused’s chain of command should devote more thought to their pretrial recommendations. However, too many people received the message that they were not to testify for any soldier once charges had been referred against him, and if they did their careers would suffer. In my view, this perception was not limited to good character testimony, as the majority finds. I also believe that the letters written and disseminated by the two command sergeants major accurately reflect their interpretation of the General’s policy, and many who read the letters after having heard the General speak thought they were pronouncements of the General’s policy. The fact that the Division Command Sergeant Major retracted his first letter and issued another with the offending language excised did nothing, in my opinion, to lessen the harm that letter did. According to one company commander, this retraction was treated as a “joke” in his battalion. Some understood that the guidance announced in the first letter still applied, and the only reason a retraction had been made was because “someone in JAG had read the letter and told the sergeant major he shouldn’t say that.” The General’s command letter, issued nearly one year after he began his series of military justice classes, and five months after the trial of this case, did not alleviate the harm he had done. One command sergeant major testified this letter confused him since there was such a difference in what the General *664had said verbally and what was in the letter.
If the General’s lectures were delivered in good faith and were simply misunderstood, he missed a great opportunity to unscramble the situation at a class attended by senior noncommissioned officers when, according to the testimony of one who was there, he was asked what a non-commissioned officer should do if confronted with the following scenario:
“Sir, suppose this was a soldier's first time offense, and this soldier has been in the unit for two years,” it’s just an example, “and he’s never been in no trouble”, and all of a sudden he was busted for drugs, or something like this, you know, and then [...], “I come up there for the defense, as a character witness, and I’m asked if he was a good soldier up to that point.”
The General did not respond to this question.
General Anderson may well not have understood the legal significance of his actions, but I am convinced he knew what he was doing: beginning in April 1982, he set out to preclude favorable testimony in extenuation and mitigation for soldiers convicted of serious offenses, and he apparently was assisted in this by his Staff Judge Advocate. Testimony given by an officer of the Judge Advocate General’s Corps in charge of one of the division’s law centers confirms the Staff Judge Advocate’s role in this. This officer said he had learned of the Staff Judge Advocate’s concern about extenuation and mitigation testimony during a conversation he had had with him; as a result, he was “prompted” to teach an Officer’s Professional Development Class on this subject sometime in September 1982. One officer who attended this class said it was about testimony by an accused’s chain of command before sentencing and had been given from the prosecutor’s viewpoint. He said the class was “mildly oriented towards not having members of a convicted soldier’s chain of command testify for him at trial.” He also noted that the idea was that one should think long and hard before going into court and just saying the soldier was a great soldier without considering the seriousness of the offense. The seriousness of the offense should be considered before even going into the court-martial to testify since a reliable member from the chain of command testifying for the accused might help keep the soldier in the unit or Army.
The judge advocate instructor’s recollection was not inconsistent with this view. According to him, the Staff Judge Advocate perceived that “people were testifying apparently out of blind loyalty that comes from being a part of a cohesive military unit and that they weren’t pausing to give consideration to all of the other facts and circumstances, unique facts and circumstances that bear on a court-martial.” This judge advocate testified that he felt there “was a danger to the integrity of the military justice system in that we had witnesses who were offering themselves up as professional noncommissioned officers and officers offering the fact-finder, dressed in their officer clothing, professional judgments in a vacuum. I think that is poor professional conduct.”
I see the evidence in this case as much more menacing than does the majority. One of the battalion commanders testified that he did not repeat the General’s guidance to his units because he did not think it was good policy. Another said some of the people who heard the General had trouble with what he said, and still another said he could see where some might have gotten the wrong impression from the General’s remarks. There is evidence from one of the court members that these remarks were hot topics of “gossip” during the time period appellant was tried. One lieutenant colonel said he felt anxiety about testifying as to what the General said, fearful he might be taken as a troublemaker.
Ten captains, most of them company commanders, gave evidence about their attendance at one or more of the General’s meetings. Most of these captains detected *665an ominous tenor to his comments. All understood the General to say he found an inconsistency in a commander recommending a discharge level court-martial and then, at trial, recommending retention. One understood the General to mean, “[I]f I prefer somebody for court-martial charges, that I should not testify on their behalf.” Another said that the General was visibly upset and his anger could be felt when he said he could not believe a commander would press charges against a soldier and then go back and testify for him. Some of these captains understood that the General was talking only about testimony after findings. Others did not understand that distinction. Several of the captains thought that what the General said was wrong. One officer could not recall all of the General’s words but said, “I remember he began the subject by saying, ‘What really pisses me off is when a chain of command prosecutes a soldier and then testifies they’d take him back into the unit or that he’s a great guy. Soldiers are good soldiers 24 hours a day.’ ” This same officer said, “[T]he CG could not understand a leader prosecuting a soldier and being able to testify as to his good soldierly qualities. To him the two just did not equate.” Another captain said he believed that he had gotten a lower officer efficiency report because he had testified favorably for a soldier in a court-martial. Another gave the following testimony:
Q: Now, if you had to put the best light, if you had to rationalize it in the best light, what the commanding general said, as a commander, what was he telling you?
A: Not to be stupid when you get up to testify, to downplay the good points of a soldier and bring to light the bad things about him.
Q: All right. And in the worst light?
A: In the worst light, I would say that he was asking me not to tell the truth.
Q: What was the actual impression you got from what the commanding general told you in Friedberg?
A: Somewhere in between those, that he just wanted me to suppress the truth.
Q: Did you misunderstand the commanding general?
A: No. I did not.
Q: Do you feel you misinterpreted what he was telling you?
A: I don’t think I misinterpreted it. I may not have got the message that he wanted to get across to me. But there’s no way — there wasn’t any other way to interpret it.
Five company grade officers who did not hear the General’s lectures testified that they were told by their chain of command that the General was displeased by those who testified on behalf of soldiers at courts-martial. One, a lieutenant, said that he was told “it didn’t look good for the United States Army to put a soldier on trial in a court-martial and then have an officer standing up there and affirm that he was a good soldier, a good worker, concerning retainability.” Another, a captain, commented upon whether the General might have been misunderstood or misinterpreted by saying:
As a battery commander, it’s happened to me, and I’ve seen it happen to other commanders, where the commander or the first sergeant gets up in front of the formation and says something to the formation, and then that troop goes to the IG, or he goes to the colonel, or whatever, and then the colonel calls you in, and he says, you said so and so at a formation, this is what that troop is saying now, and the commander or the first sergeant, and I’ve done this before, “Well, sir, that’s not what I meant to say.” And he answers, “Well, Captain [W.,] regardless of what you meant to say, it’s what that soldier perceives, that’s what is truth for him, regardless of what you meant.” Right. I mean, I’ve heard that quoted a hundred times to battery level commanders. I think the same thing applies here, regardless of what he meant to say, with all due respect for him, regardless of what he meant to say, that’s not how it came across. You know, if I was the only guy *666that thought that, then I would think maybe I was out of step, but I’m not the only one who thought that.
General Anderson’s instructions were not limited to his officers. He also spoke to many gatherings of senior noncommissioned officers, primarily first sergeants and sergeants major. At one of the meetings, the General’s opening remarks were to the effect that if he had it in his power he would reduce some master sergeants and sergeants major, a sure attention-getter for senior noneomissioned officers. At least ten senior noncommissioned officers indicated they understood the General’s remarks to mean that he did not want the chain of command testifying in favor of an accused soldier, for noncommissioned officers should support their commanders in things of this nature. Some thought it would be harmful for them to testify. Although some thought the General’s remarks were limited to testimony in extenuation and mitigation after findings, others did not understand such a distinction and took the General to be referring to all testimony. One sergeant first class remarked, “[H]e definitely indicated to us that as NCOs we would support his command and that we would not go up and testify on behalf of a soldier the chain of command had put up for a court-martial.” Another said he took some of the General’s remarks to mean that it would be foolish for him to offer character testimony for someone because the General would “cut [his] head off.” A company first sergeant testified, “As near as I can remember, sir, he stated that he did not particularly care for senior noncommissioned officers testifying for accused soldiers at courts-martials [sic].” The sergeant also said the admonition was not limited to testimony for convicted soldiers, and the General was serious when he said this. Several said the General became emotional, raised his voice, or made motions with his hands while he talked to them on this subject. One first sergeant understood that it was permissible to testify for a good soldier but not for a ‘dirt-ball.” Another first sergeant said the General’s remarks “ate me up for a long time.” He said he felt “this justice system is all we’ve got,” and if asked to be a character witness, he felt he should have the freedom to do so. A command sergeant major said the General’s comments created “heartburn” for him and he did not think the General was right. This witness further remarked, “You know, the soldier has still got a right to pick someone to speak for him. The court would determine the guilt or innocence.” Several other non-commissioned officers who did not hear the General speak provided evidence that they were told by their chain of command of a division policy regarding testimony at courts-martial, and the guidance given them was that they were not to testify on behalf of a bad soldier. One company first sergeant said his battalion commander “chewed him out” for providing favorable information about an accused soldier on an evaluation form to be used at his court-martial.
II
Military accused are guaranteed a fair trial. United States v. Rowe, 11 M.J. 11 (C.M.A.1981); United States v. Ross, 7 M.J. 174 (C.M.A.1979); United States v. Clay, 1 U.S.C.M.A. 74, 1 C.M.R. 74 (1951). In part this means that courts-martial must be free from any unlawful influence exerted by any military superior. United States v. Olson, 11 U.S.C.M.A. 286, 29 C.M.R. 102 (1960); United States v. Whitley, 5 U.S.C. M.A. 786, 19 C.M.R. 82 (1955); United States v. Navarre, 5 U.S.C.M.A. 32, 37, 17 C.M.R. 32, 37 (1954); Article 37, Uniform Code of Military Justice, 10 U.S.C. § 837 (1982). As a corollary to this principle, an accused is entitled to witnesses testifying on his behalf without fear of reprisal. United States v. Charles, 15 M.J. 509 (A.F.C.M.R.1982). The appearance of command influence, much less its actual existence, is presumed prejudicial until the Government clearly and positively proves it had no effect. United States v. Rosser, 6 M.J. at 272. See United States v. Johnson, 14 U.S.C.M.A. 548, 34 C.M.R. 328 (1964); United States v. Littrice, 3 U.S.C.M.A. *667487, 13 C.M.R. 43 (1953) (unlawful pressure upon court members presumed to influence them until rebutted); United States v. Rodriquez, 16 M.J. 740 (A.F.C.M.R.1983) (witnesses).
Admittedly, evidence is sparse on the direct effect of General Anderson’s conduct upon the appellant’s pleas of guilty. This is not surprising. As the Court of Military Appeals recently observed, “[I]t is well established that unlawful command influence may assume many forms, may be difficult to uncover, and affects court members in unsuspecting ways.” United States v. Karlson, 16 M.J. 469, 474 (C.M.A.1983) (citations omitted). First of all, the evidence I have discussed came primarily from the determined efforts of trial defense counsel in their representation of other clients in other cases. This evidence was not easily gathered by them. Some witnesses who heard the General’s remarks initially were free and open when discussing with defense counsel their perceptions of the General’s lectures, but later became reticent after their supervisor or, in one case, the Staff Judge Advocate, talked to them. This problem was illustrated by a battalion commander who is said to have asked several defense counsel, “Why [are] a bunch of captains and majors... ganging up on a two star[?]” He also asked counsel why they were still pursuing “this matter,” and then somewhat cryptically said that what they were doing “was not in the best interests of all concerned.” Cf. United States v. Kitchens, 12 U.S.C.M.A. 589, 592 n. 3, 31 C.M.R. 175, 178 n. 3 (1961) (allegation of retaliation against defense counsel who raised command influence). Secondly, subordinates subjected to such pressures often are faced with conflicting concerns for their careers and the desire to do the right thing and may not be able to accurately discern the effects of their superiors’ conduct. United States v. Rosser, 6 M.J. at 272; United States v. Zagar, 5 U.S.C.M.A. 410, 414, 18 C.M.R. 34, 38 (1955). Moreover, this issue was not explored at the trial because neither the appellant nor his counsel knew of General Anderson’s conduct. Unbeknownst to them, an artificial barrier had been erected in front of the courtroom door, a barrier designed to keep out witnesses favorable to the appellant. Some witnesses did appear for the appellant,2 but I do not know whether the barrier excluded others who might have testified on the merits or sentencing, or whether it affected his decision to plead guilty. “As a matter of principle, any doubt in this matter must be resolved in favor of the accused.” United States v. Johnson, 14 U.S.C.M.A. at 551, 34 C.M.R. at 331. United States v. Karlson, 16 M.J. at 474. Therefore, since the presumption of prejudice has not been rebutted, I find that the appellant has been denied his right to a fair trial and would set aside the findings and sentence and authorize a rehearing ordered by a different convening authority.3 United States v. Rodriquez, 16 M.J. at 743, and cases cited therein. See also Homey v. Resor, 455 F.2d 1345, 1352 (D.C.Cir.1971) (unlawful command influence on coerced court is a deprivation of constitutional right to fair trial).
Unlike the majority, I find the traditional principles governing the legality of guilty pleas inadequate to the task at hand. The majority holds that even if potential character witnesses were unlawfully influenced, the appellant’s pleas of guilty are provident because he has not established that this fact substantially affected his pleas. The issue, however, is not whether his pleas are provident; my concern is whether the appellant received a fair trial. Additionally, this shift of the burden of proof from the Government to the appellant is impermissible. Unlawful command influence is *668unique and the dangers it poses are unparalleled. As a result, military appellate courts have long been sensitive to its nature and “pernicious effect not only on military justice but on discipline and morale as well.” United States v. Karlson, 16 M.J. at 474 (citations omitted); United States v. Olson, supra; United States v. Rodriquez, supra. See also United States v. Navarre, 5 U.S.C.M.A. at 43, 17 C.M.R. at 43 (Brosman, J., concurring) (unlawful command influence is “a problem of such overwhelming importance in the scheme of military justice that it may be said to lie at the very core of the Code”). Thus, the Court of Military Appeals allows little “leeway” in the resolution of illegal command control matters. United States v. Davenport, 17 M.J. 242, 246 (C.M.A.1984). See also United States v. Blaylock, 15 M.J. 190, 193 (C.M.A.1983). To me, only one question need be answered: Has the presumption that potential witnesses were affected by the pervasive activities of General Anderson and his command been rebutted clearly and positively?
One last point: I do not attribute a malicious intent to the General. I believe he wanted to enhance the discipline and readiness of his command by expunging what he considered to be ineffective and undesirable soldiers. Unfortunately, because of who he was, the position he occupied, and the way he went about it, his conduct was unlawful and its effects far-reaching. As a commander and general court-martial convening authority, he should have realized that his voice represented to his subordinates the authority which their oaths of office or enlistment bound them to obey. Put in simple terms by a captain who testified on this issue, “When a Major General indicates displeasure over a situation people act to ensure the situation doesn’t happen again.” The impact of any conduct or action on his part in violation of Article 37, Uniform Code of Military Justice, resounds further, greater, and longer than does that of any other official in the court-martial system. This is true not only because of the potential repercussions upon persons tried by court-martial, but also because of the effect of unlawful influence upon the administration of criminal justice in the court-martial system. United States v. Rosser, supra. Measured in these terms, General Anderson’s conduct can only be described as disastrous. I find that his conduct violated Article 37, Uniform Code of Military Justice, and was so pervasive, serious, and destructive to the court-martial process as to require setting aside both the findings and sentence regardless of the lack of any “specific prejudice” the appellant may have suffered. United States v. Whitley, 5 U.S.C.M.A. at 792, 19 C.M.R. at 88 (Brosman, J., concurring); see also United States v. Lynch, 9 U.S.C.M.A. 523, 26 C.M.R. 303 (1958); United States v. Daniels, 27 C.M.R. 527 (A.B.R.1958). I therefore respectfully dissent from that portion of the majority opinion that affirms the findings.

. I note that Army Regulation 350-212, Training — Military Justice (2 June 1972), sets forth the "only” training in military justice service members will receive. Had the regulation been fol-owed, this problem of command influence would likely not have arisen. See also United States v. Isbell, 3 U.S.C.M.A. 782, 786-87, 14 C.M.R. 200, 204-05 (1954).


. The appellant’s battalion commander, who had attended at least one of the General’s military justice lectures, testified on rebuttal that the appellant should not be allowed to remain in the Army.


. I believe that the majority’s use of the evidence in the record of United States v. Giarratano, S.P.C.M. 20588, to support findings against the appellant — although they claim otherwise— ignores the mandate of United States v. Karlson, supra. See United States v. Piatt, 17 M.J. 442, 447 (C.M.A.1984).